Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 1 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 2 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 3 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 4 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 5 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 6 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 7 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 8 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 9 of 10
Case 3:20-cv-01561 Document 1 Filed 10/21/20 Page 10 of 10




                                21         October
